Citation Nr: 1115908	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  09-26 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs South Central Health Care Network



THE ISSUE

Entitlement to payment of or reimbursement for medical expenses incurred as a result of treatment provided by the Freeman Hospital in Joplin, Missouri from June 11 to June 20, 2008.



ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel








INTRODUCTION

The Veteran served on active duty from August 1965 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a an administrative decision by the Department of Veterans Affairs (VA) South Central Health Care Network.  


FINDINGS OF FACT

1.  The Veteran was enrolled in the VA health care system at the time the medical treatment was provided, he had received VA medical services within the preceding 24 months, he is financially liable for such treatment, and he had no coverage under a health plan contract for payment of or reimbursement for expenses associated with his hospitalization in a private facility from June 11 to June 20, 2008.

2.  The condition for which the Veteran was treated was not service-connected, and he is not otherwise eligible for reimbursement under 38 U.S.C.A. § 1728.

3.  The claim for payment of or reimbursement for the medical expenses incurred was filed within 90 days of the date the Veteran was discharged from the private hospital.

4.  All treatment at the Freeman Hospital was for a medical emergency of such nature that a prudent lay person would reasonably expect that a delay in seeking immediate medical attention would be hazardous to life or health, and a VA or other Federal facility was not feasibly available at the time the Veteran first sought treatment.

5.  Transfer to a VA or other Federal facility occurred as soon as possible.



CONCLUSION OF LAW

The criteria for payment of or reimbursement for medical expenses incurred as a result of treatment provided by the Freeman Hospital in Joplin, Missouri from June 11 to June 20, 2008, are met.  38 U.S.C.A. § 1725 (West 2002 & Supp. 2010); 38 C.F.R. § 17.1002 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran in this case seeks payment of or reimbursement for medical services provided for a nonservice-connected condition by a non-VA provider.  The Board will initially discuss certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), established an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of the evidence he or she should submit and of the assistance VA will provide to obtain evidence on the claimant's behalf.  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.

There is no indication in the VCAA that Congress intended the Act to revise the unique and specific third-party claim provisions of Chapter 17, Title 38 of the United States Code.  See 38 C.F.R. § 17.123-17.132; see also Barger v. Principi, 16 Vet. App. 132, 138 (2002).

The claim the Veteran is appealing was filed by Freeman Hospital as claimant.  The Veteran was provided with the full text of 38 C.F.R. § 17.1002 and the reasons for denial of the claim in the April 2009 Statement of the Case.

The Veteran has been afforded adequate process under 38 U.S.C.A. § 7105 in regard to his appeal, and all relevant medical records - in this case, the records from Freeman Hospital documenting the rehabilitation treatment for the period under contention - have been obtained.

For the reasons set forth hereinabove, no further notification or assistance is necessary, and the Veteran is not prejudiced by adjudication of his claim at this time.

Legal Principles

VA may pay or reimburse veterans for payment of medical expenses incurred in non-VA facilities where: (1) such care or services were rendered in a medical emergency of such a nature that delay would have been hazardous to life or health; (2) such care or services were rendered to a veteran in need thereof (A) for an adjudicated service-connected disability, (B) for a nonservice-connected disability associated with and held to be aggravating a service-connected disability, (C) for any disability of a veteran who has a total disability permanent in nature from a service-connected disability; or (D) for any illness in the case of a veteran who is a participant in a vocational rehabilitation program that necessitates care or treatment to make possible such veteran's entrance into a course of training, prevent interruption of such course of training, or hasten completion of such course of training; and, (3) VA or other Federal facilities were not reasonably available and an attempt to use them beforehand would not have been reasonable, sound, wise or practicable.  38 U.S.C.A. § 1728(a); see also 38 C.F.R. § 17.120.

The Court has held that all three of these requirements must be met before payment is authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998).

Emergency care not covered under the provisions of 38 U.S.C.A. § 1728(a) as described above may qualify for reimbursement under the provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1003.  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-177, and will be referred to as the "Millennium Bill Act" in this discussion.

To qualify for reimbursement under the Millennium Bill act as articulated in 38 C.F.R. § 17.1002, all of the following criteria must be met:

(a) The emergency services were provided in a hospital emergency department or similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health;

(c) A VA or other Federal facility or provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility;

(e) At the time the emergency treatment was furnished the veteran was enrolled in the VA healthcare system and had received medical services within the 24-month period preceding the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The veteran had no coverage under a healthcare contract for payment or reimbursement in whole or in part for the emergency treatment;

(h) If the condition for which emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran against a third party for payment of such treatment and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and,

(i) The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment.

The criteria above are conjunctive, not disjunctive; accordingly, all nine criteria must be met.  Melson v. Derwinski, 1 Vet. App. 334 (1991).

Analysis

The Veteran does not have any service-connected disabilities.  Accordingly, the treatment from June 11, 2008, to June 20, 2008, does not meet the criteria for entitlement under 38 U.S.C.A. § 1728(a) as cited above.

The Veteran may, however, be entitled to payment for such care under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1003 (Millennium Bill Act).

The VA Fee Services Unit has denied reimbursement under the Millennium Bill Act based on a determination that one of the nine criteria for reimbursement is not met.  Specifically, the Fee Services Unit found a prudent layperson would not have reasonably viewed the rehabilitation visit as an emergency or thought that a delay in seeking immediate attention would have been hazardous to life or health.  In an associated finding of fact, a VA clinician determined the treatment was non-emergent care.

Review of the record shows the Veteran had a "massive stroke" and was airlifted from a VA facility to Freeman Hospital in May 2008.  On May 30, 2008, the Veteran's friend, and later staff from the Freeman Hospital, sought his transfer to a VA facility but was informed that he was ineligible for transfer.  The Veteran was deemed eligible for transfer on June 13, 2008, but was not discharged from Freeman Hospital until June 20, 2008.

The Board notes that the VA authorized treatment for the Veteran at Freeman Hospital for the period prior to June 11, 2008.  Therefore, the matter for consideration is whether he is eligible for payment of or reimbursement for rehabilitation services from June 11 to June 20, 2008.

At the time of admission the Veteran named himself as the guarantor.  He did not name an employer and cited no insurance carriers or VA as responsible for charges.

In regard to whether the Veteran's symptoms were truly emergent (i.e., whether a prudent layperson would have reasonably viewed the visit as an emergency or thought that a delay in seeking immediate attention would have been hazardous to life or health), the Veteran asserts that he sustained a second, much more serious, stroke in May 2008 and was transported by helicopter to Freeman Hospital.  He stated that at the time his speech was incomprehensible, he could not walk, could not swallow, had impaired vision, the entire left side of his body was compromised, he had to use a feeding tube, and required oxygen.  

The discharge summary from Freeman Hospital notes that the Veteran was admitted to St. John's Hospital on May 16, 2008 after presenting with dysarthria; was found to have a left basal pons infarct which was acute and an old infarct in the superior pons; and was discharged with medication.  Thereafter, he became severely dizzy and presented to the Freeman emergency room where he was admitted and was later referred to the Freeman Rehab for comprehensive inpatient stroke rehabilitation.  Freeman rehabilitation daily progress notes confirm the aforementioned, self-reported symptoms.

In sum, resolving all reasonable doubt in favor of the Veteran, the Board finds the Veteran's symptoms were such that a prudent layperson would have reasonably viewed the visit, to include the rehabilitation services from June 11 to June 20, 2008, as an emergency or thought that a delay in seeking immediate attention would have been hazardous to life or health.  Moreover, the record shows that while at the Freeman Hospital, the Veteran tried to gain admission to multiple VA hospitals without success, relying on a friend and hospital social workers for assistance.  The record reflects that he was transferred to a VA facility as soon as one became available.


ORDER

Payment of or reimbursement for medical expenses incurred as a result of treatment provided by the Freeman Hospital in Joplin, Missouri from June 11, 2008 to June 20, 2008, is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


